Case 1:20-mc-22829-UNA Document 24 Entered on FLSD Docket 09/14/2020 Page 1 of 8



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 20-mc-022829-UNA

   IN THE MATTER OF
   THE EXTRADITION OF
   CESAR HORACIO DUARTE JAQUEZ
                                                     /


                                      DETENTION ORDER
         This cause is before the Court on Defendant’s Motion for Release (ECF No. 14) and the

  Government’s Motion for Detention Pending Extradition Proceedings (ECF No. 10). Respondent

  Cesar Horacio Duarte Jacquez was arrested in this District on July 8, 2020, on a warrant and

  complaint issued pursuant to 18 U.S.C. § 3184 (ECF No. 1). Mr. Duarte first appeared before me

  on July 10, 2020, via videoconference. At the request of the Parties, a hearing was scheduled for

  July 30, 2020, for the determination of release or detention pending proceedings. Respondent

  Duarte appeared via videoconference, represented by retained counsel. Family members appeared

  on behalf of and in support of Respondent Duarte. After the hearing, counsel was afforded an

  opportunity to file additional exhibits under seal, to which the Government had an opportunity to

  respond, but did not.

         Though the circumstances of Respondent’s case are unusual, and he has made a strong case

  for his release, bail cannot be here granted. The general rule that release is not afforded to a

  respondent in extradition proceedings will be followed as special circumstances warranting his

  release have not been shown.

    I.   BACKGROUND

         This case concerns the potential extradition of Respondent Duarte, the former Governor of

  the Mexican state of Chihuahua, Mexico, from the United States to Mexico. The Government of


                                                 1
Case 1:20-mc-22829-UNA Document 24 Entered on FLSD Docket 09/14/2020 Page 2 of 8



  Mexico seeks to extradite Respondent on charges of aggravated embezzlement and conspiracy.

  The charges arise from conduct allegedly committed during Duarte’s tenure as Governor, between

  2010 and 2016. According to the Complaint, accounting performed after Duarte left office revealed

  that public funds were diverted to companies in which Duarte or his family had ownership interest.

  Monies were additionally traced to an account controlled by Duarte and his wife, and used to

  purchase assets for her business. Millions of dollars in diverted funds have allegedly been traced

  to Duarte’s control or that of his family members, allegations he vehemently contests. According

  to the Request for Extradition, however, it is alleged that following the 2016 election, Duarte

  expressed concern to his cabinet members for the need to document every expenditure he diverted

  and set weekly meetings for the purpose of creating justification for those expenditures.

         On October 8, 2019, a judge sitting in Chihuahua, Mexico, issued a warrant for Duarte’s

  arrest on these allegations. An extradition complaint was first presented in the District of New

  Mexico, upon belief that Duarte was located there, and a magistrate judge in that District issued a

  warrant for his arrest on the complaint. He was subsequently found and arrested in Miami-Dade

  County, where he has been living since 2017.

         Respondent has been residing in the United States since 2016. Duarte contends that he

  arrived in 2016 seeking medical care following a helicopter crash, and that he arrived here before

  he was aware of the criminal allegations against him. In his Motion for Release, Duarte provides

  substantial support for his contention that the charges against him have been brought at the behest

  of his political rival, successor to his post, Javier Corral Jurado. Duarte avers that Corral has

  focused his administration on Duarte’s extradition and conviction. Though it is not clear what

  Duarte believes fuels this motivation, he argues that Corral has used this prosecution to distract

  from his own poor performance as governor. Whatever motivates Corral, he has apparently



                                                  2
Case 1:20-mc-22829-UNA Document 24 Entered on FLSD Docket 09/14/2020 Page 3 of 8



  campaigned for Duarte’s extradition by raising billboards calling for his arrest and marches to

  drive support for his extradition.

   II.   STANDARD OF LAW

         The applicable law is not disputed, and both Parties have similarly described the standard

  this Court applies in deciding whether to grant bail to a respondent in extradition proceedings. A

  foreign or international extradition proceeding is not a criminal case. Martin v. Warden, Atlanta,

  Pen., 993 F.2d 824, 829 (11th Cir. 1993). The process of formal extradition is a diplomatic process,

  governed generally by the applicable extradition treaty and the federal extradition statute, 18

  U.S.C. §§ 3181–3196. In re Extradition of Shaw, No. 14-M C-81475-WM, 2015 WL 521183, at

  *4 (S.D. Fla. Feb. 6, 2015). The Bail Reform Act does not apply to extradition proceedings, see

  18 U.S.C. § 3142; and the federal extradition statute does not provide any authority for a district

  court to grant bail to a potential extraditee. In re Extradition of Berrocal, 263 F. Supp. 3d 1280,

  1292 (S.D. Fla. 2017) (citing 18 U.S.C. § 3184)). In the absence of statutory guidance on bond or

  release pending extradition proceedings, federal case law has developed a standard for considering

  the present motions.

         There is a presumption against bond in extradition proceedings. Martin v. Warden, Atlanta

  Pen, 993 F.2d 824, 827 (11th Cir 1993). “A defendant in an extradition case will be released on

  bail only if he can prove ‘special circumstances.’” Matter of Extradition of Ricardo Alberto

  Martinelli Berrocal, 263 F. Supp. 3d 1280, 1293 (S.D. Fla. 2017) (quoting Martin, 993 F.2d at

  827). Respondent’s burden here in showing special circumstances warranting release on bond

  cannot be overstated; considering this Court’s limited role in an extradition proceeding,

  contemplating any bond is antithetical to that process. It is with this legal context that the Court

  has evaluated Respondent Duarte’s motion.



                                                   3
Case 1:20-mc-22829-UNA Document 24 Entered on FLSD Docket 09/14/2020 Page 4 of 8



     A. Special Circumstances Warranting Release

         Respondent advances three grounds for finding special circumstances. First, he contends

  that since first becoming aware of Mexico’s charges against him in 2017, he has engaged in

  cooperative communications with the United States Government through counsel. Second, he

  contends that the COVID-19 restrictions on visitation at the prison facility defeat his ability to

  prepare his defense to these proceedings with counsel. Finally, he contends that the non-violent

  nature of the charges against him constitute a special circumstance.

     1. Cooperation

         Duarte contends that he has cooperated with the government by providing voluntary

  information to assist the investigation, offering his voluntary surrender to authorities, and keeping

  his whereabouts in the United States open. In 2018, Duarte represents that he retained a private

  firm to investigate witnesses likely to provide testimony against him and produced the ensuing

  recordings, which tend to support his claim that his life may be in danger and that Corral is driving

  his prosecution, to the United States Government. None of the cases cited by either party

  contemplate similar facts and it may indeed be a unique circumstance: the extent of

  communications between counsel for Duarte and the U.S. Attorney’s Office is significant and

  unusual. I nonetheless find that on this record, his voluntary communications with the government

  in 2017 and 2018 insufficient to amount special circumstances warranting his release.

         Duarte’s evidence of cooperation has been filed under seal and substantively will not be

  described other than to note that the facts advanced therein are consistent with the positions taken

  in the present motion for release; that is to say, the communications may fairly be described as

  efforts to dissuade the Government from accepting the extradition request from Mexico. While the

  letters do evidence Duarte’s transparency with the government at least with respect to his intention



                                                   4
Case 1:20-mc-22829-UNA Document 24 Entered on FLSD Docket 09/14/2020 Page 5 of 8



  to answer to the United States Government as required, they do not, importantly, refute the

  government’s charge that Duarte knowingly failed to appear in Mexico upon the issuance of an

  arrest warrant in 2016 and 2017. Thus, the evidence of Duarte’s cooperation with the United States

  Government, viewed in this context, reveals a simultaneous resistance to comply with the

  government seeking his extradition. The acceptance of responsibility normally attendant to

  cooperation with the government is not present under these circumstances, and I do not here find

  that his communication with the U.S. Attorney’s office substantiates his argument that it evidences

  that he is not a flight risk.

          Additionally, while counsel argued at the hearing that he offered to voluntarily surrender

  Duarte repeatedly over the three years that he communicated with the Government, the letters

  advanced do not reveal an offer to surrender was communicated therein. Maybe this occurred

  orally, but there is no competent evidence in this record of the proffered offers to surrender.

          Accordingly, I do not here find that his cooperation amounts to a special circumstance

  warranting his release pending extradition proceedings.

      2. Restrictions on Defense

          Duarte contends that due to COVID-19 restrictions on visitation at the prison, his ability to

  assist in the preparation of his defense is so impaired as to rise to a special circumstance. While

  the Court appreciates the difficulty presented by the visitation restrictions, I do not find the

  limitations constitute special circumstances to meet the standard for extradition bail. Other courts

  to have considered the argument have likewise rejected it where phone calls with counsel are still

  available to the Respondent. Matter of Extradition of Carr, No. 20 CR 370, 2020 WL 4816052, at

  *6 (N.D. Ill. Aug. 18, 2020). Duarte represents that there has been a significant delay in the

  delivery of his mail from counsel but acknowledges that he has been able to speak to counsel by



                                                   5
Case 1:20-mc-22829-UNA Document 24 Entered on FLSD Docket 09/14/2020 Page 6 of 8



  phone. The pandemic has strained the preparation of every incarcerated criminal defendant, no

  less so than Mr. Duarte, yet it has not been recognized as a special circumstance for purposes even

  of deciding release under the Bail Reform Act; nor is it sufficient to meet Mr. Duarte’s burden

  here.

      3. Economic Nature of Crime

          Duarte urges that the non-violent nature of the underlying allegations may be considered a

  special circumstance warranting his release on bond. Respondent’s reliance on United States v.

  Taitz, 130 F.R.D. 442, 45-46 (S.D. Cal 1990) is misplaced. While the court there noted both that

  the respondent had no criminal history and was charged with a non-violent offense, additional facts

  that the court relied upon included the complexity of the case; the expectation that proceedings

  would take at least six months; defendant’s allergy to a compound present in the food and soap in

  the institution; an inability to practice his religion while incarcerated and finally, the fact that the

  fraud charged was an bondable offense in the country seeking his extradition. None of these

  additional facts have been advanced in this case. Standing alone, “[t]he fact that an accused is

  charged only with nonviolent, economic crimes is not a special circumstance justifying release on

  bail.” In re Extradition of Boeyink, No. MISC. 2:04M30, 2004 WL 6074945, at *3 (E.D. Va. Jan.

  28, 2004) (quoted in Matter of Extradition of Ricardo Alberto Martinelli Berrocal, 263 F. Supp.

  3d 1280, 1300 (S.D. Fla. 2017)). Taitz must be further distinguished on the basis that respondent

  there was not accused of abusing a position of trust or stealing from public coiffures, as Duarte is.

          Having considered the special circumstances identified by Respondent, I find none that

  warrant his release on bond.

      B. Risk of Flight

          Courts in this Circuit consider whether the extraditee presents a flight risk or a danger to



                                                     6
Case 1:20-mc-22829-UNA Document 24 Entered on FLSD Docket 09/14/2020 Page 7 of 8



  the Community separately from the inquiry into special circumstances. In re Berrocal, 263 F.

  Supp. 3d at 1303-04. In evaluating whether Duarte presents a risk of flight, I have considered his

  financial means, foreign connections, his age, and the seriousness of the offenses alleged. Id. at

  1304.

             Respondent, through counsel, proffered a spreadsheet of assets to substantiate his lack of

  significant financial wealth (and also demonstrate what assets are available for the purpose of

  securing a bond). The spreadsheet represents that Mr. Duarte has a number of assets, if largely not

  liquid ones, such as livestock and parcels of land.1 The Government disputes Respondent’s

  relatively modest assets as accurate and argues that the underlying allegations accuse Duarte of

  taking at least 30 million Mexican pesos, worth more than one million United States dollars, into

  a personal trust for himself and his wife. Even without taking into consideration the hidden wealth

  alleged by the Government, Duarte’s financial condition suggests wealth sufficient to support

  himself should he attempt to evade apprehension.

             Mr. Duarte’s family connections weigh in favor of not finding a flight risk; his family

  primarily resides in the United States, and he and his wife have initiated immigration proceedings

  in effort to remain in the United States. Indeed, Respondent advanced evidence that he had

  disclosed his true address in his asylum proceedings, and was scheduled to appear for an interview

  with an immigration officer the week of his arrest; both facts tending to show that Duarte was not

  attempting to conceal his whereabouts from the United States Government but rather intends to

  make his life here in the United States. His many family members, who appeared at the hearing to

  offer their support and assets as collateralization on a bond, are U.S. citizens and residents.2

             Duarte argues that he has shown that he is not a flight risk: despite Corral’s multi-year


  1
      Respondent additionally advanced evidence that his assets in Mexico have been frozen.
  2
      No witness was called to offer sworn testimony at the hearing.

                                                            7
Case 1:20-mc-22829-UNA Document 24 Entered on FLSD Docket 09/14/2020 Page 8 of 8



  efforts to charge and extradite him since his arrival to the United States, Duarte continues to live

  openly and cooperate with the government seeking to extradite him to Mexico. Because he has not

  fled yet, he argues, he has shown he is not a risk of flight. As another court has noted on similar

  facts and argument: “Maybe.” Matter of Extradition of Manrique, 442 F. Supp. 3d 1172, 1176

  (N.D. Cal. 2020), appeal dismissed sub nom. United States v. Toledo Manrique, No. 20-10089,

  2020 WL 2974858 (9th Cir. Apr. 15, 2020) (finding absence of pre-arrest flight insufficient

  evidence to carry extraditee’s burden on risk of flight). Duarte’s communications with the

  Government demonstrate his intention to challenge the extradition proceedings and the very real

  chance that if extradited, he may spend many years in jail. In sum, the circumstances have changed

  with his arrest, and the absence of evidence of earlier flight are not sufficient to meet his burden

  to show that he is not a risk of flight now.

  III.    CONCLUSION

          For the foregoing reasons, it is hereby Ordered:

          1. Duarte’s Motion for Release (ECF No. 14) is denied and the Government’s Motion for

             Detention Pending Extradition Proceedings (ECF No. 10) is granted.

          2. Respondent Cesar Horacio Duarte Jacquez shall remain in the custody of the United

             States Marshal pending further Order of the Court.

          DONE and ORDERED in Chambers in Miami, Florida, on this 14th day of September,

  2020.

                                                       ____________________________________
                                                       LAUREN F. LOUIS
                                                       UNITED STATES MAGISTRATE JUDGE




                                                   8
